DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-11, 13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugano (US 2021/0086757).
Regarding claim 1, Sugano discloses a parking guidance system comprising:
	a parking guidance device  1, 14, configured to set a position of a parking area (target parking space) in a distribution hub and to generate a travel path (target route) to the parking area (paragraphs 27, 72); and
	an autonomous vehicle 2 configured to control movement 35 of the autonomous vehicle to the position of the parking area set by the parking guidance device 1, 14 (p. 108).
Regarding claim 11, Sugano discloses a parking guidance method comprising:
	setting, by a parking guidance device 1, 14, a position of a parking area (target parking space) in a distribution hub and generating a travel path (target route) to the parking area (p. 27, 72); and
	controlling 2, 35, movement of an autonomous vehicle 2 to the position of the parking area (p. 108).

Regarding claims 6 and 16, Sugano discloses wherein the autonomous vehicle receives the position of the parking area from the parking guidance device and searches for a travel path to the parking area based on the position of the parking area received (p. 108).
Regarding claims 7 and 17, Sugano discloses wherein the autonomous vehicle compares the travel path received from the parking guidance device and the travel path searched based on the position of the parking area and determines whether a difference between the received travel path and the searched travel path exceeds a reference value (p. 60, 61).
Regarding claims 8 and 18, Sugano discloses wherein the autonomous vehicle requests (S12) a travel path to the parking area again, upon determining that the difference exceeds the reference value (p. 60, 61).
Regarding claims 9 and 19, Sugano discloses wherein the autonomous vehicle controls the movement to the position of the parking area based on the received travel path, upon determining that the difference does not exceed the reference value (figure 2, p. 70, 72).
Regarding claim 10, Sugano discloses wherein the autonomous vehicle requests S12 a travel path to the parking area again, when an obstacle is detected (p. 83) during the control of the movement to the position of the parking area based on the received travel path (S24).
Regarding claim 13, Sugano discloses wherein after the generating of the travel path, the parking guidance method further comprises transmitting at least one of the position of the parking area or the travel path to the parking area to the autonomous vehicle (p. 108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of Kakinami (US 2009/0309710).
Regarding claim 2, Sugano discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses a camera 4 configured to obtain information about the autonomous vehicle (p. 41); a communication device 43 configured to transmit at least one of the position of the parking area or the travel path to the parking area to the autonomous vehicle; and a controller 40 configured to link the autonomous vehicle and the position of the parking area to each other, but does not disclose a light output device configured to generate an image capable of being identified as the parking area, on a ground corresponding to the position of the parking area. Kakinami teaches the use of a light output device configured to generate an image capable of being identified as a parking area, on a ground corresponding to the position of the parking area (p. 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a light output device configured to generate an image capable of being identified as the parking area, on a ground corresponding to the position of the parking area to the system of Sugano as taught by Kakinami for the purpose of effectively identifying a parking area. 
Regarding claims 3 and 20, Sugano discloses wherein the autonomous vehicle includes: a communication device 21 configured to receive the position of the parking area from the parking guidance device; and a controller 20, 35, configured to recognize the image capable of being identified as the parking area and control the autonomous vehicle to be parked in the parking area (p. 108).
Regarding claim 12, Sugano discloses all of the claimed subject matter as set forth above in the rejection of claim 11, and further discloses wherein prior to the generating of the travel path, the parking guidance method further comprises: obtaining 11 information about the autonomous vehicle 2; determining the position of the parking area and linking the autonomous vehicle and the position of the parking area to each other (p. 72), but does not disclose generating an image capable of being identified as the parking area, on a ground corresponding to the position of the parking area. Kakinami teaches the use of generating an image capable of being identified as a parking area, on a ground corresponding to the position of the parking area  (p. 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating an image capable of being identified as the parking area, on a ground corresponding to the position of the parking area to the method of Sugano as taught by Kakinami for the purpose of effectively identifying a parking area.

Claim(s) 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of Heimberger (US 2018/0362026).
Regarding claims 4, 5, 14, and 15, Sugano discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the autonomous vehicle including at least one of a tractor truck or a trailer connected with the tractor truck (claims 4, 14); the travel path to the parking area including at least one of a travel path of the trailer or a travel path of the tractor truck generated based on the travel path of the trailer (claims 5, 15). Heimberger teaches the use of an autonomous vehicle including at least one of a tractor truck or a trailer connected with a tractor truck (figure 1); a travel path 9 to a parking area including at least one of a travel path of the trailer or a travel path of the tractor truck generated based on the travel path of the trailer (figure 1, p. 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous vehicle including at least one of a tractor truck or a trailer connected with the tractor truck; the travel path to the parking area including at least one of a travel path of the trailer or a travel path of the tractor truck generated based on the travel path of the trailer to the system of Sugano as taught by Heimberger for the purpose of effectively providing parking guidance to a tractor truck or a trailer in a parking area. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Obayashi, Nithiyanantham, Yamanaka, and Lee disclose parking guidance systems. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                   Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 17, 2022